Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to request for reconsideration filed 12/01/21.  Claims 1 – 18 have been examined.  This response is being made Final. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman et al. US 20150007155.

Regarding Claims 1 and 10, a method for upgrading an energy storage system, applied to a computing device, wherein the energy storage system comprises an energy management system, a battery management system, and a power conversion system, and the method comprising:
obtaining a to-be-upgraded file of the energy storage system;  controlling, by the power conversion system, the energy storage system to disconnect from high voltage when a current 
detecting, by the battery management system, status of high voltage connection of the energy storage system (0030 – 0032);
receiving a notification sent by the battery management system indicating completion of disconnecting the energy storage system from the high voltage; and sending the to-be-upgraded file to the battery management system, wherein the battery management system performs the program upgrade to the energy storage system according to the to-be-upgraded file (0065, see smart phone notifications also see battery power management).

Regarding claims 2 and 11, the method according to claim 1, wherein the obtaining a to-be-upgraded file of the energy storage system comprises:
receiving the to-be-upgraded file of the energy storage system sent by a server, wherein the server receives the to-be-upgraded file from a client, and the to-be-upgraded file is encrypted by the client after the client performs format adjustment, or querying the server for a version of the to-be-upgraded file in the server at a preset time or periodically, and obtaining an updated version of the to-be-upgraded file from the server if it is detected that the version of the to-be-upgraded file in the server is an updated version; or obtaining the to-be-upgraded file of the energy storage system from a memory connected to the energy management system [0063, shows encryption and 32 – 34, for version]. 


detecting a type of a to-be-upgraded node in the to-be-upgraded file;  obtaining, from the to-be-upgraded file, upgrade data corresponding to the type of the to-be-upgraded node; and sending the upgrade data corresponding to the type of the to-be-upgraded node to a communications gateway in the battery management system, wherein the communications gateway sends the upgrade data corresponding to the type of the to-be-upgraded node to a corresponding to-be-upgraded node to complete the program upgrade for the corresponding to-be-upgraded node [0063, shows encryption and 0032 – 0034, for version].

Allowable Subject Matter

Claims 4 – 9 and 13 – 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

“…receiving, by a communications gateway in the battery management system, a to-be- upgraded file sent by the energy management system; controlling, by the power conversion system, the energy storage system to disconnect from high voltage when a current operating status of the energy storage system allows a program upgrade; detecting, by the battery management system, status of high voltage connection of the energy storage system: sending the to-be-upgraded file to the battery management system after receiving a notification sent by 

Response to Arguments
7.	Applicant's arguments filed 12/01/21 have been fully considered but they are not persuasive. 

Applicant argues on page, 10 of his response that
“…As highlighted above, it is clear that Hoffman is concerned with whether the assessed
battery in the vehicle has enough power to “operate the controller, module and/or other
vehicle components for a period of time sufficient to start and finish the update without a loss
of power”. 
In other words, the assessed vehicle battery or the power manage system of the
vehicle is not the target of the software update to be performed by the controller…”
Examiner disagrees as claimed plainly in Applicants claims 1 and 10.

Regarding Claims 1 and 10, “…a method for upgrading an energy storage system,…, wherein the energy storage system comprises an energy management system, a battery management system, and a power conversion system, and the method comprising:
controlling, by the power conversion system, the energy storage system to disconnect from high voltage when a …
detecting, by the battery management system, status of high voltage connection of the energy storage system …”

As noted in Applicants claim what is being updated here is energy management system, a battery management system, and a power conversion system as well as managing voltage.

	Prior art Clearly teaches this.
In prior art, [29 – 30]
“…the controller may perform diagnostics or other operations to assess its operational readiness, integrity and/or security, and if passed, begin the contemplate process for automatically checking whether updates are available for one or more modules in the vehicle and/or whether any modules in the vehicle are authorized to be updated with the controller. Optionally, the controller may be configured to assess the operation state of the vehicle prior to undertaking update related operations in order to insure sufficient resources are available to complete the update.

As noted it checks for modules within the Vehicle which require the updated and performs updated. 
See later paragraph as well [0039].

As noted a Hybrid vehicle is shown, which by default operates are configured energy and electricity levels. Hence this is also a variable that is updatable. 


Correspondence
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK O KENDALL whose telephone number is (571)272-3698.  The examiner can normally be reached between Monday and Thursday, at 10:00 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/CHUCK O KENDALL/Primary Examiner, Art Unit 2192